FILED
                            NOT FOR PUBLICATION
                                                                            NOV 15 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

LAURIE PRICE,                                    No. 20-35639

              Plaintiff-Appellant,               D.C. No. 3:18-cv-00540-BR

 v.
                                                 MEMORANDUM*
STEVE SHELTON, Dr.; et al.,

              Defendants-Appellees,

 and

ELIZABETH SAZIE; et al.,

              Defendants.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted November 10, 2021**
                                 Portland, Oregon




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: GRABER and CHRISTEN, Circuit Judges, and WU,*** District Judge.

      Former Oregon state prisoner Laurie Price timely appeals the summary

judgment entered in favor of Defendants Dr. Steve Shelton, Dr. Robert Snider, Dr.

Louis Pang, and Nurse Marilyn Mendoza in her 42 U.S.C. § 1983 action alleging

that Defendants acted with deliberate indifference to her serious medical needs.

Reviewing de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), we

affirm.

      The record shows that Plaintiff was examined, monitored, evaluated, and

cared for regularly by physicians at the prison infirmary and at outside facilities.

In many instances, the care took place within one or two days after Plaintiff

informed the prison of a medical issue. Plaintiff also was prescribed various

medications to treat her symptoms, and she underwent diagnostic

procedures—including CT scans, biopsies, and x-rays—to determine the severity

of her condition. At most, the record shows a difference of opinion between

Plaintiff and her treating physicians, or mere negligence. A difference of medical

opinion does not constitute an Eighth Amendment violation. Id. at 1058. Nor does




      ***
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.

                                           2
negligence alone rise to the level of deliberate indifference. Jett v. Penner, 439

F.3d 1091, 1096 (9th Cir. 2006).

      Finally, with respect to the alleged delay in arranging for Plaintiff’s surgery,

Plaintiff offers no evidence to show that any delay was intentional. Moreover, a

“mere delay of surgery, without more, is insufficient to state a claim of deliberate

medical indifference.” Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d

404, 407 (9th Cir. 1985) (per curiam).

      AFFIRMED.




                                           3